internal_revenue_service number release date index number --------------- -------------------------------------------------- ------------------------------------------- -------------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc ita plr-100127-12 date date re request for extension of time to make the election not to deduct the additional first year depreciation legend taxpayer date a dear ------------- ------------------------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------------------------ ---------------------- ----------------------- this letter responds to a letter dated date submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election not to deduct the 50-percent and 100-percent additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service by taxpayer during the taxable_year ending date taxpayer represents that the facts are as follows facts taxpayer is a domestic_partnership engaged in the energy industry taxpayer files form_1065 u s return of partnership income on a calendar-year basis taxpayer’s overall_method_of_accounting is the accrual_method plr-100127-12 taxpayer owns a a single-member limited_liability_company that is disregarded for federal_income_tax purposes during the taxable_year ending date a placed_in_service qualified_property as defined in sec_168 taxpayer timely filed its form_1065 for the taxable_year ending date on the form_1065 taxpayer did not claim additional first year depreciation under sec_168 with respect to any qualified_property placed_in_service during the taxable_year ending date however taxpayer inadvertently failed to attach to the form_1065 as required by sec_1_168_k_-1 of the income_tax regulations the election statement not to claim the additional first year deduction for all classes of qualified_property placed_in_service for the taxable_year ending date subsequent to filing its form_1065 for the taxable_year ending date taxpayer discovered that it had failed to attach the election statement with respect to all classes of qualified_property placed_in_service for that taxable_year ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 to make the election not to deduct the 50-percent and 100-percent additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service in the taxable_year ending on date law and analysis sec_168 as amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date by sec_1201 of the american recovery and reinvestment tax act of div b of pub_l_no 123_stat_115 date and by a of the small_business jobs_act of pub_l_no 124_stat_2504 date allows a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property acquired by a taxpayer after is placed_in_service by the taxpayer before before in the case of property described in sec_168 or c sec_168 added by sec_401 of the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date allows a 100-percent additional first year depreciation deduction for qualified_property acquired by a taxpayer after date and before date and placed_in_service by the taxpayer before date before date in the case of property described in sec_168 and c section dollar_figure of revproc_2008_54 2008_2_cb_722 provides that for purposes of the stimulus additional first year depreciation deduction the 50-percent additional first year depreciation deduction rules similar to the rules in sec_1 k for qualified_property or for percent additional first year depreciation deduction apply plr-100127-12 however in applying sec_1_168_k_-1 the computation of the allowable stimulus additional first year depreciation deduction is made in accordance with the rules for percent bonus_depreciation property section dollar_figure of revproc_2011_26 2011_1_cb_664 provides that depreciable_property is eligible for the 100-percent additional first year depreciation deduction if the property is qualified_property as defined in sec_168 and also meets the additional requirements in section dollar_figure of revproc_2011_26 further for purposes of determining whether depreciable_property is qualified_property rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply sec_168 provides that a taxpayer may elect not to deduct additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 as meaning in general each class of property described in sec_168 for example 5-year_property sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date provides that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-100127-12 conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the 50-percent and 100-percent additional first year depreciation under sec_168 for all classes of property placed_in_service during the taxable_year ending date that qualify for additional first year depreciation this election must be made by taxpayer filing an amended federal partnership tax_return for that taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service during the taxable_year ending date is eligible for the additional first year depreciation deduction this letter_ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director lb_i sincerely willie e armstrong jr willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes cc
